[Oritani Letterhead]
 


 
August 30, 2016
 
Mr. Michael A. DeBernardi
Address
City, State Zip Code
 
Re:  Retirement
 
Dear Michael:
 
This letter sets forth our mutual agreement and understanding (the “Agreement”)
regarding the terms and conditions of your retirement as an executive officer
and member of the Board of Directors of Oritani Financial Corp. (the “Company”)
and Oritani Bank (the “Bank”).
 
1.  
Retirement and Resignation as an Executive Officer and Board Member

 
As a result of your retirement, you hereby resign as Executive Vice President
and Chief Operating Officer of the Company and the Bank and as a member of the
Board of Directors of the Company and the Bank, effective as of the close of
business on September 16, 2016 (the “Effective Date of Retirement”).  Your
execution of this Agreement shall constitute your notice of resignation as an
executive officer and member of the Board of Directors of the Company and the
Bank.
 
2.             Termination of Your Employment Agreement
 
As of the Effective Date of Retirement, your Employment Agreement with the Bank
dated December 31, 2008 (the “Employment Agreement”), by the mutual agreement of
the parties hereto, shall be terminated and be of no further force and effect,
except Section 9 (Post-Termination Obligations), Section 10 (Non-Competition)
and Section 21 (Indemnification) shall remain in effect to the extent set forth
therein.  You agree that as a result of your retirement, you shall not be
entitled to, and hereby waive any claim to, any payment or other benefit under
the Employment Agreement, except for any earned but unpaid compensation
thereunder.  Furthermore, you hereby acknowledge that your retirement does not
constitute an “Event of Termination” pursuant to Section 4 of the Employment
Agreement.
 
3.             Continued Employment Following the Effective Date of Retirement
 
(a)           Phase I Employment Period. Commencing as of the Effective Date of
Retirement and continuing until the close of business on January 20, 2017,
unless terminated earlier in accordance with Section 4 hereof (the “Phase I
Employment Period”), you agree to continue to serve as a full-time employee of
the Bank, whereby you will assist the Bank with the reassignment of your duties
as Chief Operating Officer, and also with commercial real estate, underwriting,
risk management and any other matter regarding the operation of the Bank as
identified by the President and Chief Executive Officer of the Bank.
 


 
 

--------------------------------------------------------------------------------

 

(b)           Compensation During the Phase I Employment Period.  During the
Phase I Employment Period, you shall be entitled to the following compensation
from the Bank:
 
(i)           Base Salary.  The Bank shall pay you base salary at your current
rate in effect immediately prior to your Effective Date of Retirement, payable
in accordance with the Bank’s regular payroll practices.
 
(ii)           Continued Benefits.  You will continue to participate in all
employee benefit plans and health and welfare plans and arrangements of the Bank
for which you were eligible prior to the Effective Date of Retirement.  The
parties hereby confirm that you will be eligible to receive your bonus under the
Executive Officer Annual Incentive Plan for the 2016 plan year.  In addition,
you will be eligible to receive your employer contributions to the Bank’s
tax-qualified 401(k) plan and employee stock ownership plan, and the 2008
Benefit Equalization Plan in accordance with their terms for the 2016 plan
years, provided you remain employed with the Bank through December 31, 2016.
 
(iii)           Reimbursement of Expenses.  The Bank will reimburse you pursuant
to its reimbursement policies in effect for reasonable business expenses
incurred.  All reimbursements will be paid as soon as practicable by the Bank,
provided, however, that no payment shall be made later than March 15 of the year
immediately following the year in which the expense was
incurred.  Notwithstanding the foregoing, as of your Effective Date of
Retirement, you shall have surrendered to the Bank your Bank-issued automobile
and credit card.
 
(iv)           Vacation.  You will continue to accrue vacation time in
accordance with the Bank’s policy.  Following the completion of the Phase I
Employment Period, the Bank shall pay to you your accrued but unused vacation
time in accordance with the Bank’s policy.
 
(c)           Phase II Employment Period.  Commencing immediately following the
completion of the Phase I Employment Period and continuing until the close of
business on June 30, 2018, unless terminated earlier in accordance with Section
4 hereof (the “Phase II Employment Period”), you agree to serve as an employee
of the Bank.  During the Phase II Employment Period, you shall provide the Bank
with general advisory services with respect its commercial real estate risk
management reporting and other services as reasonably requested by the President
and Chief Executive Officer of the Bank.  Such employment services shall be
provided at such times and in locations as mutually agreed between the parties.
 
(d)           Compensation During the Phase II Employment Period.  During the
Phase II  Employment Period, you shall be entitled to the following compensation
from the Bank in lieu of the compensation provided in Section 3(b) above:
 
(i)           Cash Compensation.  You shall receive a base salary at a rate of
$47,500 per annum, payable to you in accordance with the Bank’s regular payroll
practices, provided, however, that payment of such base salary shall immediately
cease upon the effective time of a change in control (as defined in accordance
with Section 409A of the Internal Revenue Code (the “Code”)) of the Company or
the Bank.
 
(ii)           Benefits.  You shall not be entitled to participate in any
benefit plan or arrangement of the Bank or its affiliates, except for the Bank’s
group health plan, the cost of which shall be fully paid by the Bank.  Following
the Phase II Employment Period, you shall be eligible to participate in the
Senior Officers Post-Retirement Medical Plan.
 


  2
 

--------------------------------------------------------------------------------

 

(iii)           Reimbursement of Expenses.  The Bank will reimburse you pursuant
to its reimbursement policies in effect for reasonable business expenses
incurred.  All reimbursements will be paid as soon as practicable by the Bank,
provided, however that no payment shall be made later than March 15 of the year
immediately following the year in which the expense was incurred.
 
(iv)           Federal, State and Local Taxes.  As an employee, you acknowledge
that your cash compensation pursuant to Section 3(d)(i) is taxable compensation
that is reportable on an IRS Form W-2, Wage and Tax Statement, and that the Bank
may withhold applicable federal, state and employment taxes.
 
4.           Termination of Employment
 
(a)           Termination.  Either the Bank or you may terminate your employment
relationship with the Bank for any reason (or no reason) during either the Phase
I Employment Period or Phase II Employment Period by providing the other party
with 30 days’ advance written notice of such termination.
 
(b)           Payments Upon Termination.  Upon termination for any reason, the
Bank shall pay you any unpaid base salary for services rendered through the date
of termination.  In addition, in the event of your termination by the Bank
without Cause (as defined below) during the Phase I Employment Period or the
Phase II Employment Period (with such termination constituting an involuntary
separation from service within the meaning of Code Section 409A), you shall be
entitled to a lump sum cash payment equal to the base salary that you would have
earned had you remained employed from the date of termination until the
completion of the Phase I Employment Period and the Phase II Employment Period,
as applicable.  Such payment shall be made within ten (10) business days
following your date of termination.
 
For purposes of this Agreement, “Cause” shall mean your material breach of this
Agreement, which the breach remains uncured after notice from the Bank and a
reasonable opportunity to cure.
 
5.           Rights Under Other Benefit Plans
 
Except as provided in this Section 5, your rights under the: (1) 2008 Benefit
Equalization Plan; (2) Amended and Restated Directors’ Retirement Plan; (3)
Amended and Restated Directors’ Deferred Fee Plan; (4) Senior Officers
Post-Retirement Medical Plan; (5) Bank’s tax-qualified retirement plans; and (6)
Bank’s stock-based incentive plans (as well as any underlying stock agreement
pursuant to which you were granted stock options and other stock rights), the
Bank and the Company agree to honor their terms as they are written, and those
plans and agreements shall not be prejudiced or otherwise affected by this
Agreement.
 
Notwithstanding the foregoing, the parties acknowledge and agree that in
consideration of the Bank’s and the Company’s policy that board-related
compensation (with the exception of any benefit funded by the director) shall
not be paid to any individual while serving as a full-time employee of the
Company and the Bank, you hereby agree to forfeit any payment for which you have
contractual right to receive pursuant to the Amended and Restated Directors’
Retirement Plan during the Phase I Employment Period.  The parties further
acknowledge that you will have one year after the completion of the Phase II
Employment Period or, if earlier, your date of termination with the Bank
(provided you have either attained age 62 and completed 15 years of service as
either a director or employee of the Bank or the Company, or have completed 25
years of continuous service as an employee and/or director of the Bank or the
Company (the “Retirement Requirements”)) to exercise your stock options received
under the Bank’s stock-based incentive plans.  If you fail to satisfy the
Retirement Requirements as of your date of termination, you would have only
three months to exercise your stock options following your date of termination.
 


  3
 

--------------------------------------------------------------------------------

 

6.           Miscellaneous
 
(a)           Entire Agreement.  Except as provided herein, this Agreement
contains the entire understanding between the parties with respect to the
subject matter hereof.
 
(b)           Amendments, Modifications and Termination.  This Agreement may be
amended, waived, changed, modified, discharged or terminated only by an
agreement in writing signed by both parties.
 
(c)           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New Jersey, except to
the extent that federal law controls.
 
                (d)           Counterparts.  This Agreement may be executed in
separate counterparts, each of which shall be deemed to be an original copy of
this Agreement and all of which together will be deemed to constitute one and
the same agreement.
 
                (e)           Tax Withholding.  The Bank may withhold from any
amounts payable under this Agreement such federal, state, or local taxes as
required to be withheld pursuant to any applicable law or regulation.
 
                (f)            Code Section 409A.  The parties acknowledge that
this Agreement shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is exempt from the requirements of Code Section 409A.
 
[Signature Page to Follow]
 

  4
 

--------------------------------------------------------------------------------

 



 
If these terms are acceptable, please sign in the space noted below.  Please do
not hesitate to contact me if you have any questions.
 


 
Sincerely,
 
                                                                                               
ORITANI FINANCIAL CORP.
 


 
By: /s/ Kevin J.
Lynch                                                                
Name: Kevin J. Lynch
Title: President and Chief Executive Officer
 


 
ORITANI BANK
 


 
By: /s Kevin J.
Lynch                                                                           
Name: Kevin J. Lynch
Title: President and Chief Executive Officer
 


 
******************************************************
 
ACKNOWLEDGED AND AGREED:
 
EXECUTIVE
 


 
/s/ Michael A.
DeBernardi                                                                
Michael A. DeBernardi


 
Date:  August 30, 2016
 


5


 